WHATLEY, Judge.
Gene and Joyce Durrance appeal the dismissal of their suit for failure to prosecute. See Fla. R. Civ. P. 1.420(e). CRC Industries filed a confession of error, acknowledging that the trial court’s order was erroneously entered pursuant to Metropolitan Dade County v. Hall, 784 So.2d 1087 (Fla.2001), which decision was issued after the dismissal was entered in the present case. We therefore reverse the order dismissing the Durrances’ case and remand for further proceedings.1
COVINGTON and VILLANTI, JJ., concur.

. On December 19, 2001, this court ordered that the appeal proceed against all appellees except Mulberry Phosphates, Inc., as Mulberry filed a suggestion of bankruptcy.